Lummtjs, J.
The plaintiff, the superintendent of streets of Winchendon as well as a member of the department of public works of said town, brings an action of tort for libel because of the publication by the defendants in a newspaper of the following: —
“Editor The Courier,
“Dear Sir:
“It has come to my attention during the past week, that there is a movement on foot to see if the town will vote to ‘discontinue as public ways’ certain streets in town, notably Spring Street, parts of Central street, Winter street, Oak street, Grove street, Academy street,
*182and several other streets that are dangerous to traffic in their present condition. Of course this will make it a little inconvenient for those living on these streets, but it seems to be the only way out.
“The same source from which the writer learned of the ' discontinue ’ movement, stated that in the future he would support the idea of cutting out all appropriations for oil for roads in town, as last year the town appropriated the largest amount of money in history for oiling roads and this spring finds our roads in their worst condition — obviously the more we appropriate for oil, the less actually finds its way on the roads.
“The condition of our roads may have been responsible for certain results of the recent election, but it’s the writers guess that it will take more than bad roads to stop a change in administration of road affairs next spring.
“Yours for less bumps in some places and more in others.
M. W.
“P.8. The Dept, of Public Works must be pessimists — there are still Snow Fences up in some sections of the town.”
From the sustaining of a demurrer to the declaration, the plaintiff appealed.
The declaration, in substance, alleged that the letter above set forth was published concerning the plaintiff and his conduct in office. It is settled that any writing is a libel that discredits the plaintiff in the minds of “any considerable and respectable class in the community.” Ingalls v. Hastings & Sons Publishing Co. 304 Mass. 31, 33. Themo v. New England Newspaper Publishing Co. 306 Mass. 54, 56. There was error in ruling that the article in question could not be a libel. The demurrer should have been overruled.

Demurrer overruled.